Case 19-40883           Doc 1577        Filed 09/16/19 Entered 09/16/19 14:03:28                    Main Document
                                                   Pg 1 of 4


                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

     In re:                                               )    Case No. 19-40883-659
                                                          )    Chapter 11
     Payless Holdings LLC, et al.,                        )
                                                          )
                                                          )    Jointly Administered
                               Debtors.                   )
                                                          )    Related Docket No.: 1469

               SECOND ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS
              TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

              Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of a second order (this “Order”) extending the Debtors’

 Exclusivity Periods, as more fully set forth in the Motion; and the Court having found that it has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the

 Local Rules of the United States District Court for the Eastern District of Missouri; and the Court

 having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having

 found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and the Court having found that the Debtors’ notice of the Motion and

 opportunity for a hearing on the Motion were appropriate under the circumstances and no other

 notice need be provided; and the Court having reviewed the Motion and having heard the

 statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

 and the Court having determined that the legal and factual bases set forth in the Motion and at the

 Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

 before the Court and after due deliberation and sufficient cause appearing therefore:




 1
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 19-40883       Doc 1577     Filed 09/16/19 Entered 09/16/19 14:03:28             Main Document
                                            Pg 2 of 4


           IT IS HEREBY ORDERED THAT:

           1.   The Motion is granted as set forth herein.

           2.   The Debtors’ Exclusive Filing Period shall be extended through and including

 November 4, 2019.

           3.   The Debtors’ Exclusive Solicitation Period shall be extended through and including

 January 3, 2020.

           4.   Entry of this Order is without prejudice to the Debtors’ right to seek from this Court

 such additional and further extensions of the Exclusivity Periods as may be necessary or

 appropriate.

           5.   Entry of this Order is without prejudice to any party’s rights to seek relief from this

 Court for the purpose of terminating the Exclusivity Periods.

           6.   All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a)

           7.   Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Bankruptcy Rules

 for the United States Bankruptcy Court for the Eastern District of Missouri are satisfied by such

 notice.

           8.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

           9.   Nothing in this Order shall alter or limit any authorization or relief contained in, or

 prevent Payless ShoeSource Canada Inc., Payless ShoeSource Canada GP Inc., or Payless

 ShoeSource Canada LP (the “Canadian Debtors”) from taking any action authorized pursuant to

 an order issued by the Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”)

 in proceedings in respect of the Canadian Debtors pursuant to the Companies’ Creditors
                                                  2
Case 19-40883      Doc 1577     Filed 09/16/19 Entered 09/16/19 14:03:28             Main Document
                                           Pg 3 of 4


 Arrangement Act (Canada), and the Canadian Debtors shall be subject to a budget or similar

 restrictions only as established by the Canadian Court. To the extent of any inconsistency between

 this Order and the terms of any order of the Canadian Court, the order of the Canadian Court shall

 govern with respect to the Canadian Debtors.

        10.     No later than two (2) business days after entry of this Order, the Debtors shall serve

 a copy of this Order on the Notice Parties and shall file a certificate of service no later than 24

 hours after service.


                                                            KATHY A. SURRATT-STATES
                                                           Chief United States Bankruptcy Judge
 DATED: September 16, 2019
 St. Louis, Missouri
 jjh




                                                  3
Case 19-40883    Doc 1577     Filed 09/16/19 Entered 09/16/19 14:03:28   Main Document
                                         Pg 4 of 4


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 Erin M. Edelman, MO 67374
 John G. Willard, MO 67049
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@armstrongteasdale.com
 Email: eedelman@armstrongteasdale.com
 Email: jwillard@armstrongteasdale.com

 Ira Dizengoff (admitted pro hac vice)
 Meredith A. Lahaie (admitted pro hac vice)
 Kevin Zuzolo (admitted pro hac vice)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, NY 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 Email: idizengoff@akingump.com
 Email: mlahaie@akingump.com
 Email: kzuzolo@akingump.com

 Julie Thompson (admitted pro hac vice)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 2001 K Street N.W.
 Washington, D.C. 20006
 Telephone: (202) 887-4000
 Facsimile: (202) 887-4288
 Email: julie.thompson@akingump.com

 David F. Staber (admitted pro hac vice)
 AKIN GUMP STRAUSS HAUER & FELD LLP
 2300 N. Field Street, Suite 1800
 Dallas, TX 75201
 Telephone: (214) 969-2800
 Facsimile: (214) 969-4343
 Email: dstaber@akingump.com

 Counsel to the Debtors and Debtors in Possession




                                              4
